Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-6, 8, 10, 12-14, 21-24 & 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a package structure, comprising: a package substrate; an interposer substrate disposed over the package substrate; a first semiconductor device and a second semiconductor device disposed over the interposer substrate, wherein the first semiconductor device and the second semiconductor device are different types of electronic devices; a cover film covering a top surface of the first semiconductor device; and a protective layer formed over the interposer substrate to surround the first semiconductor device and the second semiconductor device, wherein the second semiconductor device is exposed from the protective layer and the first semiconductor device is not exposed from the protective layer, wherein the protective layer has a cover portion that covers a top surface of the cover film above the first semiconductor device, and the cover film has a greater hardness than that of the cover portion.
Claims 4-6 & 26-27 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 8, the prior art of record fails to teach or suggest, a package structure, comprising: a package substrate; an interposer substrate disposed 
Claims 10, 12-14 and 28-29 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

With respect to claim 21, the prior art of record fails to teach or suggest, a package structure, comprising: a package substrate; an interposer substrate disposed over the package substrate; a first semiconductor device and a second semiconductor device disposed over a surface of the interposer substrate; a cover film formed on a top surface of the first semiconductor device; and a protective layer formed over the interposer substrate to surround the first semiconductor device, the cover film and the second semiconductor device, wherein a top surface of the second semiconductor device is exposed through the protective layer, wherein the protective layer has a cover portion formed on a top surface of the cover film so that the top surface of the cover film is vertically spaced from a top surface of the protective layer, and the cover film has a greater hardness than that of the cover portion.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIMOR KARIMY/Primary Examiner, Art Unit 2894